LOHIER, Circuit Judge,
concurring:
I agree that it is within a district court’s discretion to consider intimate partner violence in determining whether an amount of costs is clearly inappropriate. I also agree with the majority that the District Court exceeded its discretion in awarding litigation expenses to Abdollah Naghash Sou-ratgar in light of his appalling, acts of violence and the other unique facts of this case. I write separately to emphasize that the majority opinion is extremely narrow in scope and confined to its particular facts, and to counsel district courts and panels of our Court not to draw from it any rule or presumption against awarding fees whenever a winning petitioner engages in acts of repeated “unilateral violence” against the losing respondent. As my colleagues in the majority recognize, such a presumption would conflict with traditional principles of equity that already permit district courts to consider such deplorable conduct in determining fee awards. Given the complicated nature of domestic disputes — where time, money, gender, power, psychological abuse, and other family circumstances, known and unknown, can alter the significance of an act of violence, or even repeated acts of violence — it is easy to see why Congress would conclude that the flexibility equity affords is better suited to determining the propriety of a fee award than any bright-line presumption. Applying traditional principles of equity has the virtue of tracking the relevant statutory provision in this case, § 9007(b) of the International Child Abduction Remedies Act (“ICARA”), 22 U.S.C. § 9007(b), which creates a presumption in favor of awarding litigation expenses to prevailing petitioners that is displaced only when the award is “clearly inappropriate.” And nothing in the statute suggests that courts should elevate any single equitable factor over another.
I
Although repeated unilateral acts of intimate partner violence represent the kind of inequitable conduct that may reduce or even bar an award of litigation expenses, the majority opinion wisely avoids creating a presumption that such violence will always or even often be expected to result in a reduction or bar. Confining its holding to the specific facts of this-case, the majority opinion makes clear that the violence in this case is an equal, not greater, equitable factor to be considered along with several other factors, “countervailing” or not. Treating it as a more significant factor would have unduly limited the wide equita*83ble discretion of the district courts in precisely the circumstances where such discretion may be most important — the messy and complicated area of domestic relations — and it would wrongly reverse a statutory presumption even though neither ICARA nor its legislative history provides a basis for doing so. Indeed, there is no evidence that Congress even considered intimate partner violence when it enacted ICARA. To the contrary, ICARA and the Convention have been criticized (rightly, in my view) for their complete failure to consider intimate partner violence as a mitigating or equitable factor in the removal of children from their countries of habitual residence'.1 See Karen Brown Williams, Fleeing Domestic Violence: A Proposal to Change the Inadequacies of the Hague Convention on the Civil Aspects of International Child Abduction in Domestic Violence Cases, 4 J. Marshall L.J. 39, 42-44 (2011); Merle H. Weiner, International Child Abduction and the Escape from Domestic Violence, 69 Fordham L. Rev. 593, 599, 602-03 (2000). The short of it is that the statute helps parents whose custody rights are infringed, not victims of violence who infringe custody rights.
II
I agree that the District Court erred when it concluded that Souratgar’s history of abuse* was irrelevant to its determination of the award — a conclusion driven by its mistaken factual finding that the abuse was unrelated to Lee’s decision to flee Singapore. See Souratgar v. Lee, No. 12-cv-7797, 2014 WL 704037, at *9 (S.D.N.Y. Feb. 20, 2014) (“Souratgar III ”). It also erred by overlooking or misunderstanding relevant evidence that Lee could not pay the amount of the award.2 Id. at *10. The panel’s shared -view of the District Court’s errors follows from our previous guidance on the exercise of equitable discretion in the ICARA context and elsewhere. See Ozaltin v. Ozaltin, 708 F.3d 355, 375 (2d Cir.2013) (“Absent any statutory guidance to the contrary, the appropriateness of ... costs [under § 9007(b)(3) ] depends on the same general standards that apply when attorney’s fees are to be awarded to prevailing parties only as a matter of the court’s discretion. There is no precise rule or formula for making these determinations, but instead equitable discretion should be exercised in light of the relevant considerations.” (quotation marks omitted)); Moore v. Cty. of Delaware, 586 F.3d 219, 221 (2d Cir.2009) (under Rule 39 of the Federal Rules of Appellate Procedure, which affords the Courts of Appeals “discretion to deny [appellate] costs even if otherwise properly taxable,” “denial of costs may be appropriate where a losing party can demonstrate,” among othér things, “misconduct by a prevailing party ... or its own limited financial resources”).
In virtually every case, the consequence of these errors would be to remand to the District Court to exercise its equitable discretion anew, consistent with § 9007(b)(3) and precedent. For that reason, I might have preferred to vacate the award and remand to the District Court to determine whether to reduce or reject it based on some other part of the record that has not. been pointed out to us, or based on the parties’ further development of the record with the benefit of our opinions in this *84case. As I’ve noted, district court judges are invariably better positioned than we are to conduct the sort of fact-bound inquiry required here. But at this stage I’m satisfied with my colleagues’ assurance that they do not mean to compel the rejection of an award whenever there is evidence of multiple unilateral acts of intimate partner violence in the absence of “countervailing factors,” a result that would inappropriately reversé ICARA’s clear presumption that the respondent shall pay1 the petitioner’s expenses. I am also persuaded that the case has gone on long enough that the record is about as complete as it will be. Given the narrow scope of the majority opinion, the difference between remand and reversal is too minor to warrant a dissent in this particular case.
Ill
As the majority agrees, in the context of a statute like ICARA it is important, first; that we not cherry-pick national standards to determine that an award of costs and fees is presumptively completely barred, and second, that we recall that “[wjhere statutes have regulated the conduct in-question, the public interest has been determined-by the legislature,” not by. the courts. 1 Dan B. Dobbs, Law of Remedies § 2.4(5), at 112 (2d ed. 1993). This.is.not to say that we can’t sometimes, as here, reconcile the general public interest in deterring intimate partner violence with ICARA’s.focus on facilitating the return of an abducted child and deterring wrongful removals.- See 22 U.S.C. § 9001. But there are cases where emphasizing intimate partner violence at the expense of other factors will dearly conflict with both the legislative purpose of ICARA and common sense.
Consider the following example. An estranged husband and wife abroad have a series of heated arguments over a brief time about their 3-year-old child, who is almost exclusively cared for by the wife. In the course of the arguments, the wife slaps or pushes the husband. Later one night, the husband abducts their child and travels to New York City. After an arduous legal ordeal; — one that saps most of her. finances — the wife prevails in an ICÁRA action and secures the return of her child. The husband points to the wife’s past violence as one of several genuine reasons for abducting their child and traveling to the United States. This example has the sort of “countervailing” equitable factors that the majority may have in mind and that a district court might find warrants allowing the wife to recover some or all of her expenses. In fact, I would think it inequitable to bar any award to the wife even under these circumstances as “clearly inappropriate.”
One final observation. As the .facts of this case demonstrate, the costs of returning an abducted 'child can be prohibitive.. . Here they amounted to several hundred thousand dollars. Nothing about today’s opinion should make a poor or middle-class (but perfectly fit) parent with any incident of intimate partner violence hesitate more than they otherwise might to bring an action in our Circuit or struggle to find quality counsel to do so.3’
*85IV
To summarize, violence, when it exists, is a factor that district courts can consider in determining the appropriateness and the size of a fee award in an ICARA action. Still, no single'-factor, not even intimate partner violence, can transform 'a strong statutory presumption in favor of fees into a presumption against fees. It bears repeating that the District Court appears to have understood these principles, but erred in finding that the abuse was not causally related to Lee’s decision to flee Singapore and mistakenly considered assets that were inaccessible to Lee. In the vast majority of cases the ultimate decision about what constitutes a “clearly inappropriate” award of fees would remain with the district court, where it belongs. Because this case is, as the majority pQints out, unique in its facts and has a complete record, I can live with reversing the judgment.

. Congress can and, I think, should act to amend ICARA to favor respondents who are victims of intimate partner violence and who flee in part because of that violence.


. Despite these errors, the District Court appears to have understood that it had the discretion to award less than what it calculated to be Souratgar’s necessary expenses ($283,-000) but it declined to do so.


. Peter H. Pfund, The Hague Convention on International Child Abduction, the International Child Abduction Remedies Act, and the Need for Availability of Counsel for All Petitioners, 24 Fam. L.Q. 35, 50 (1990) (suggesting, that § 9007(b)(3) of ICARA "was intended to help foreign-based left-behind parents afford to file a well-founded Convention return action with reduced risk that the petitioner would ultimately be stuck with the bill for attorney’s fees” and "was also intended to add to the deterrent effect of the Convention on would-be abductions or wrongfully retained persons”); see also 22 U.S.C. § 9007(b)(2) ("Sub*85ject to [section 9007(b)(3), which presumptively requires the losing respondent to pay all" necessary expenses incurred by the petitioner], legal fees or court costs incurred in connection with an action brought under [ICARA] ... shall be borne by the petitioner unless they are covered by payments from Federal, State, or local legal assistance or other programs.'').